DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) in the reply filed on  2/16/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
This application is in condition for allowance except for the presence of claims 17-20 directed to invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Fujimoto (U.S.Pat. 6,361,903) discloses a method for predicting a width of a photo-resist pattern formed on a substrate and based on the relationship between the distance and the ratio between the optical intensities at the mask edges and at the center of the photo-resist pattern.

 	Claims 1-11 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a pattern width correction system comprising among other features a pattern width measurement unit; a first error data calculator; a regression analyzer configured to perform regression analysis on the first error data to generate a first relational expression between X-Y coordinates of the first pattern and a width error of the first patter; along with a second error data calculator to generate second data error and a pattern data correction unit configured to generate second pattern data by correcting the first pattern data on the basis of the second error data, as recited in the instant claims of the present application.
	Claims 12-16 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a pattern width correction system comprising among other features, a pattern forming unit; a pattern width measuring unit and along with a pattern width correction unit configured to calculate the first width error of the pattern at a first location of a substrate by substituting the first location in to the first relational expression and generate second pattern data obtained by correcting the first pattern data at the first location using the first width error of the first pattern at the first location, as recited in the instant claims of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimoto (U.S.Pat. 6,361,903 B1); Okuyama (US 2006/0033897 A1); and Mashita et al (US 2010/0266960 A1) disclose apparatuses for correcting mask patterns and have been cited for technical background. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882





Hnv
3/25/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882